                     Case 19-11240-LSS           Doc 71       Filed 06/06/19        Page 1 of 4



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                       :
In re:                                                 :       Chapter 11
                                                       :
FTD Companies, Inc., et al.,1                          :       Case No. 19-11240 (LSS)
                                                       :
                    Debtors.                           :       (Jointly Administered)
                                                       :
                                                       :       Re: Docket Nos. 19 & 60
                                                       :
                                                               Objection Deadline: June 25, 2019 at 4:00 p.m. (ET)
                                                       :       Hearing Date: July 2, 2019 at 2:00 p.m. (ET)
                                                       :

               NOTICE OF (A) ENTRY INTERIM ORDER PURSUANT TO
           SECTIONS 105, 361, 362, 363, 364, AND 507 OF THE BANKRUPTCY
             CODE, BANKRUPTCY RULE 4001, AND LOCAL RULE 4001-2,
      (I) AUTHORIZING DEBTORS TO (A) OBTAIN POSTPETITION FINANCING
     AND (B) USE CASH COLLATERAL, (II) GRANTING ADEQUATE PROTECTION
     TO PREPETITION SECURED PARTIES, (III) SCHEDULING FINAL HEARING,
     AND (IV) GRANTING RELATED RELIEF AND (B) FINAL HEARING THEREON

                     PLEASE TAKE NOTICE that, on June 3, 2019, FTD Companies, Inc. and certain

 of its direct and indirect domestic subsidiaries, as debtors and debtors in possession (collectively,

 the "Debtors") filed the Motion of the Debtors, Pursuant to Sections 105, 361, 262, 363, 364, and

 507 of the Bankruptcy Code, Bankruptcy Rule 4001, and Local Rule 4001-2, for Interim and

 Final Orders (I) Authorizing the Debtors to (A) Obtain Postpetition Financing and (B) Use Cash

 Collateral, (II) Granting Adequate Protection to Prepetition Secured Parties, (III) Scheduling

 Final Hearing, and (IV) Granting Related Relief [Docket No. 19] (the "Motion") with the United




 1
          The Debtors are the following 15 entities (the last four digits of their respective taxpayer identification
          numbers, if any, follow in parentheses): FTD Companies, Inc. (5852); Bloom That, Inc. (9936); Florists'
          Transworld Delivery, Inc. (6960); FlowerFarm, Inc. (2852); FSC Denver LLC (7104); FSC Phoenix LLC
          (7970); FTD, Inc. (1271); FTD.CA, Inc. (7556); FTD.COM Inc. (4509); FTD Group, Inc. (9190); FTD
          Mobile, Inc. (7423); Giftco, LLC (5832); Provide Cards, Inc. (3462); Provide Commerce LLC (0019); and
          Provide Creations, Inc. (8964). The Debtors' noticing address in these chapter 11 cases is 3113 Woodcreek
          Drive, Downers Grove, IL 60515.


 RLF1 21350832v.1
                   Case 19-11240-LSS     Doc 71      Filed 06/06/19     Page 2 of 4



States Bankruptcy Court for the District of Delaware (the "Court"). A copy of the Motion is

attached hereto as Exhibit A.

                   PLEASE TAKE FURTHER NOTICE that, on June 4, 2019, the Court held an

initial hearing to consider the Motion. On June 5, 2019, the Debtors submitted a revised form of

order under certification of counsel and the Bankruptcy Court entered the Interim Order

Pursuant to Sections 105, 361, 362, 363, 364, and 507 of the Bankruptcy Code, Bankruptcy Rule

4001, and Local Rule 4001-2, (I) Authorizing Debtors to (A) Obtain Postpetition Financing and

(B) Use Cash Collateral, (II) Granting Adequate Protection to Prepetition Secured Parties,

(III) Scheduling Final Hearing, and (IV) Granting Related Relief [Docket No. 60] (the "Interim

Order"). A copy of the Interim Order is attached hereto as Exhibit B.

                   PLEASE TAKE FURTHER NOTICE that, pursuant to the Interim Order,

objections or responses to the final relief requested in the Motion, if any, must be made in

writing and filed with the Court, on or before June 25, 2019 at 4:00 p.m. (prevailing Eastern

Time). At the same time, copies of such objections or responses must be served upon: (a) Jones

Day, 901 Lakeside Avenue, Cleveland, Ohio 44114-1190, Attn: Heather Lennox, Thomas A.

Wilson and T. Daniel Reynolds or by email at hlennox@jonesday.com; tawilson@jonesday.com;

tdreynolds@jonesday.com (b) Jones Day, 77 West Wacker, Chicago, Illinois 60601-1692, Attn:

Brad B. Erens and Caitlin K. Cahow, or by email at bberens@jonesday.com;

ccahow@jonesday.com; (c) Richards Layton & Finger, P.A., 920 North King Street,

Wilmington, DE 19801, Attn: Daniel J. DeFranceschi and Paul N. Heath, or by email at

defranceschi@rlf.com; heath@rlf.com; (d) counsel to the DIP Agent and the Prepetition Agent,

Moore & Van Allen PLLC, 100 N. Tryon St., Suite 4700, Charlotte, NC 28202 (Attn: James R.

Langdon (jimlangdon@mvalaw.com) and Mary F. Caloway, Buchanan Ingersoll & Rooney PC,



                                                 2
RLF1 21350832v.1
                   Case 19-11240-LSS    Doc 71      Filed 06/06/19    Page 3 of 4



919 North Market Street, Suite 990, Wilmington, DE 19801-1054 (Attn:

mary.caloway@bipc.com); and (e) the Office of the U.S. Trustee for the District of Delaware,

844 King Street, Suite 2207, Wilmington, Delaware 19801 (Attn: Timothy J. Fox

(timothy.fox@usdoj.gov).

                   PLEASE TAKE FURTHER NOTICE that, pursuant to the Interim Order, the

final hearing with respect to the Motion, if required, will be held before The Honorable Laurie

Selber Silverstein at the Court, 824 North Market Street, 6th Floor, Courtroom No. 2,

Wilmington, Delaware 19801 on July 2, 2019 at 2:00 p.m. (prevailing Eastern Time).

                   PLEASE TAKE FURTHER NOTICE THAT, IF NO OBJECTIONS TO

THE MOTION ARE TIMELY FILED AND RECEIVED IN ACCORDANCE WITH

THIS NOTICE, THE BANKRUPTCY COURT MAY GRANT THE FINAL RELIEF

REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR HEARING.




                                                3
RLF1 21350832v.1
                   Case 19-11240-LSS   Doc 71    Filed 06/06/19     Page 4 of 4



Dated: June 6, 2019                       Respectfully submitted,
       Wilmington, Delaware

                                          /s/ Brett M. Haywood
                                          Daniel J. DeFranceschi (No. 2732)
                                          Paul N. Heath (No. 3704)
                                          Brett M. Haywood (No. 6166)
                                          Megan E. Kenney (No. 6426)
                                          RICHARDS, LAYTON & FINGER, P.A.
                                          One Rodney Square
                                          920 N. King Street
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 651-7700
                                          Facsimile: (302) 651-7701
                                          Email: defranceschi@rlf.com
                                                 heath@rlf.com
                                                 haywood@rlf.com
                                                 kenney@rlf.com

                                                  -and-

                                          Heather Lennox (admitted pro hac vice)
                                          Thomas A. Wilson (admitted pro hac vice)
                                          JONES DAY
                                          901 Lakeside Avenue
                                          Cleveland, Ohio 44114
                                          Telephone: (216) 586-3939
                                          Facsimile: (216) 579-0212
                                          Email: hlennox@jonesday.com
                                                 tawilson@jonesday.com

                                          Brad B. Erens (admitted pro hac vice)
                                          Caitlin K. Cahow (admitted pro hac vice)
                                          JONES DAY
                                          77 West Wacker
                                          Chicago, Illinois 60601
                                          Telephone: (312) 782-3939
                                          Facsimile: (312) 782-8585
                                          Email: bberens@jonesday.com
                                                  ccahow@jonesday.com

                                          PROPOSED ATTORNEYS FOR DEBTORS
                                          AND DEBTORS IN POSSESSION




                                             4
RLF1 21350832v.1
